IN THE COURT OF APPEALS OF TENNESSEE
                      WESTERN SECTION AT NASHVILLE


SUSAN LYNN MARTIN BJORK             )
(STROUTH),                          )
                                    )
      Respondent/Appellant,   ) Rutherford Circuit No. 28664
                                    )
VS.                                 ) Appeal No. 01A01-9702-CV-00087
                                    )
JAMES ALBERT BJORK,                 )
                                    )
      Petitioner/Appellee.          )


        APPEAL FROM THE CIRCUIT COURT OF RUTHERFORD COUNTY
                   AT MURFREESBORO, TENNESSEE
          THE HONORABLE ROBERT E. CORLEW, III, CHANCELLOR




                                 FILED
                                 October 22, 1997
PHILIP E. SMITH
ROBERT TODD JACKSON             Cecil W. Crowson
Nashville, Tennessee           Appellate Court Clerk
Attorneys for Appellant


R. STEVEN WALDRON
TERRY A. FANN
WALDRON & FANN
Murfreesboro, Tennessee
Attorneys for Appellee




AFFIRMED AS MODIFIED AND REMANDED




                                                       ALAN E. HIGHERS, J.


CONCUR:

CRAWFORD, P.J., W.S.

HOLLY KIRBY LILLARD, J.
         Susan Lynn Martin Bjork Strouth (Mother) appeals the trial court’s orders changing temporary and

permanent custody of two of the parties’ minor children to Appellee James Albert Bjork (Father). For the reasons

stated hereinafter, we affirm the trial court’s judgment, with one modification.



         The parties were divorcedin December1991 in Rutherford County. The final divorce decree awarded the

parties joint custody of their three minor children, with the Mother to have primary physical custody of the children.



         On January 20, 1995, the Father filed a petition seeking temporary and permanent custody of the children,

who were now living in the Memphis area with the Mother and the Mother’s boyfriend, Dan Strouth. In support of

his petition, the Father alleged that the following material changes of circumstances had occurred since entry of

the final divorce decree which warranted a change of custody: (1) the parties’ 13-year-old daughter had left the

Mother’s home after claiming that Strouth sexually abused her; (2) the Mother was not properly supervising the

children, especially the parties’ four-year-old son, Ben; and (3) the Mother and Strouth frequently argu



         A hearing on the issue of temporary custody took place on January 31 and February 2, 1995. At the

hearing, the Father testified that the Mother had complained to him on several occasions that Strouth had been

physically abusive toward her. During one of these episodes, the Mother called 911. On at least one occasion,

the Mother told the Father that she was moving out of Strouth’s house into an apartment, but she failed to carry

out this plan.



         The daughter corroboratedthe testimony concerning Strouth’s violent outbursts. The daughter testified

that Strouth had a bad temper and that she had witnessed Strouth hitting the Mother and pushing her around.

During one incident, the daughter heard the Mother scream her name. When the daughter entered the Mother’s

bedroom, she observed that Strouth had the Mother pinned on the bed. On several occasions, the Mother

promised the daughter that she would leave Strouth, but the Mother never fulfilled these promises. The daughter

also testified that, when she was only 11 and 12 years old, the Mother and Strouth frequently left her alone at night

with her younger brothers. The daughter testified that, during one period, the Mother and Strouth did this almost

every night. The daughter also was responsible for babysitting eight-year-old Brian every day after school and

during the summer break.




                                                          2
         At the hearing, two of the Mother’s neighbors testified on behalf of the Father. The neighbors had lived

down the street from the Mother and Strouth for over a year. During that time, the neighbors often observed four-

year-old Ben playing outside without supervision. The Mother and Strouth lived on a cove, and Ben frequently rode

a toy jeep in the street without supervision. On one occasion, the neighbors observed Ben almost get hit by a car.

When one of the neighbors related this incident to the Mother, the Mother admitted that Ben was not being properly

supervised. This same neighbor testified that Ben frequently visited her house by himself to play with her son.

Although Ben spent a significant amount of time at the neighbor’s house, during his visits the Mother never called

the neighbor to check on her son. The neighbors also had observed the Mother and Strouth going out “night after

night” and leaving the three children home alone. This pattern continued for several months.



         The Mother admitted previously telling the daughter and the Father that she was moving out of Strouth’s

house and terminating her relationship with Strouth. Most recently, the Mother told the daughter over Labor Day

weekend that she was moving out of Strouth’s house. Despite her promise to the daughter, the Mother still was

living with Strouth at the time of the temporary custody hearing. In her testimony during the hearing, the Mother

again represented that she was moving out of Strouth’s house and was not going to date Strouth anymore. Later

in her testimony, however, the Mother admitted that she and Strouth had discussed marriage. Although the Mother

attempted to minimize any acts of violence in the home, the Mother admitted that she called 911 once when she

and Strouth “were arguing.” The police responded to the call but did not arrest anyone. The Mother also admitted

that Strouth’s temper had caused problems in their relationship and that Strouth had struck her approximately three

times. The Mother blamed this problem on stress caused by a divorce that Strouth was going through at the time.

The Mother testified that Strouth currently was taking medication to control his temper.



         Strouth also testified, admitting that he had slapped the Mother three times during the course of their

relationship and that he had slapped the Mother the night she called 911. Strouth was not sure where the children

were during these episodes, but he thought that at least one of the children was upstairs in the house during the

911 incident. Despitethese admissions, Strouth denied having a bad temper. Strouth claimedthat he was treated,

not for his bad temper, but for “acute anxiety” relating to his divorce and his job. Finally, Strouth testified that the

Mother was moving out in a couple of weeks, not to get away from Strouth, but because they had agreed to live

apart until they married.




                                                           3
        On February 14, 1995, the trialcourt entered an order continuing the award of joint custody but temporarily

awarding the Father primary physical custody of the parties’ children pending a final custody hearing. The trial

court awarded the Father temporary custody of the parties’ 13-year-old daughter based on the parties’ agreement

at the temporary custody hearing. The trial court awarded the Father temporary custody of the parties’ sons based

on the evidence of violence and unrest within the Mother’s home, as well as evidence of the lack of supervision

in the home.



        In March 1995, the Mother filed a motion for appointment of a guardian ad litem to represent the interests

of the parties’ two sons. As grounds for the motion, the Mother alleged that the sons had not adapted well to the

sudden change in their lives caused by the trial court’s temporary custody order. Although the Mother’s motion

referenced only the two sons, the trial court’s subsequent order appointed a guardian ad litem to represent the

interests of all three of the parties’ children.



        On October 5, 1995, the Father filed a motion for temporary child support. The Father’s motion apparently

was scheduled for a hearing on November 3, 1995. Before the scheduled hearing could take place, however, the

Mother’s attorney filed a motion to withdraw as counsel for the Mother. The trial court granted the motion to

withdraw on December 27, 1995.



        A final hearing was conducted on March 20 and 21, April 19, and June 22, 1996, to determine custody

of the parties’ two sons. The previous summer, the Mother had married Dan Strouth. Their relationship appeared

to have stabilizedand to have improved significantly. The Mother testified that she and Strouth had learned how

to communicate more effectively and that they now had a positive, strong relationship.



        By the time of the final custody hearing, however, the parties’ two sons had been residing with the Father

for over a year. Both sons attended the same elementary school where the Father taught fifth grade. The sons

had made new friends, were doing well in school, and were involved in sports and church activities. The Father

also had remarried the previous summer, and he and his new wife had purchased a home in Murfreesboro. The

sons had developed a close relationship with the Father’s new wife, who was also a teacher. Both sons were

healthy, and they were treated by the same pediatrician they saw when the parties were still married.




                                                        4
          In July 1996, the trial court entered its final order transferring primary physical custody of the parties’ three

children to the Father.1 The trial court’s judgment also (1) ordered the Mother to begin paying child support to the

Father in the amount of $825 per month; (2) awarded the Father an additional $3,037.81 for retroactive child

support from March 20, 1996, the date the final custody hearing began; (3) ordered the Mother to pay the guardian

ad litem’s fees in the amount of $3,712; and (4) ordered the Mother to pay court costs.



          The Mother appeals, contending that the trial court erred in awarding the Father temporary custody of the

parties’ two sons after the 1995 temporary custody hearing; in awarding the Father permanent custody of the

parties’ sons after the 1996 final custody hearing; and in requiring the Mother to pay the guardian ad litem’s fees

and court costs. The Father also has presented issues for this court’s review, including whether the trial court

erred in failing to award him child support retroactive from October 5, 1995, the date the Father filed his motion

for temporary child support, and whether the trial court erred in denying the Father’s request for an award of

attorney’s fees.



          On appeal, the Mother’s primary contention is that the record fails to establish a material change of

circumstances which would warrant changing custody of the parties’ two sons to the Father. In a proceeding to

modify a prior custody order, the party seeking a change of custody has the burden of proving a material change

in circumstances compelling enough to warrant such a change. See Musselmanv. Acuff, 826 S.W.2d 920, 922

(Tenn. App. 1991); see also T.C.A. § 36-6-101(a)(1) (1996) (providing that trial court retains jurisdiction over

custody orders subject to such changes or modification as “exigencies” of case may require). A change of

circumstances warrantinga modification of custody includes “any material change of circumstances affecting the

welfare of the child or children” and requires a showing of “new facts or changed conditions which could not be

anticipated by the former decree.” Dalton v. Dalton, 858 S.W.2d 324, 326 (Tenn. App. 1993). The trial court’s

finding of a change of circumstances does not end the inquiry, however, because the trial court’s determination

of custody still must be guided by its consideration of the best interest of the child. Dantzler v. Dantzler, 665
S.W.2d 385, 387 (Tenn. App. 1983).




          1
        At the final custody hearing, the parties again agreed that the Father should have custody of the daughter. Accordingly, the
custody issues on appeal relate only to the parties’ two sons.

                                                                 5
         In Massengale v. Massengale, 915 S.W.2d 818 (Tenn. App. 1995), this court set forth the applicable

standard for reviewinga trial court’s determination of the issue of changed circumstances in a custody modification

proceeding:

                           In order to justify a change in a custodial arrangement, there must be
                  “such a change in circumstances as will directly affect the welfare of the minor.”
                  Dailey v. Dailey, 635 S.W.2d 391, 393 (Tenn. App. 1981). As in all non-jury
                  cases, a trial court’s determination on this issue is reviewed by us de novo;
                  however, the record developed below comes to us accompanied by a
                  presumption of correctness that we must honor unless the evidence
                  preponderates against the findings of fact supporting the lower court’s
                  judgment. Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). In making
                  our de novo review, we “do [ ] not pass on the credibility of witnesses.”
                  Bowman v. Bowman, 836 S.W.2d 563, 567 (Tenn. App. 1991). “Credibility is
                  an issue for the trial court who saw and heard the witnesses testify and is
                  therefore in the premier position to determine credibility (citation omitted).” Id.

Massengale, 915 S.W.2d at 819.



         Applying the foregoing standard, we affirm both the trial court’s decision to award the Father temporary

custody of the parties’ sons during this lawsuit and the court’s decision to award the Father permanent custody

at the lawsuit’s conclusion. Our review of the hearing on the temporary custody issue reveals ample evidence of

a material change of circumstances sufficient to trigger an inquiry into the best interest of the children. See

Gallagher v. Adkins, 1988 WL 34085, at **3-4 (Tenn. App. Apr. 15, 1988). Specifically, this evidence indicated that

the Mother and the man with whom she was living, Dan Strouth, had a volatile relationship characterized by

violence on his part and indecision on hers. The Mother and Strouth admitted to several incidents involving

physical abuse, including the one which culminated in the 911 call to police. The daughter witnessed some of

these acts of violence, and at least one of the sons was in the house during the 911 incident. On several

occasions, the Mother complained to the Father that Strouth had been physically abusive toward her, and at one

point she indicated that she planned to leave Strouth. At other times, the Mother promised the daughter that she

would leave. Despite these promises, the Mother had not moved out of Strouth’s house to establish a separate

home for herself and the children.



         In addition to this evidence, witnesses testified that four-year-old Ben frequently was permitted to play

outside for extended periods of time without adult supervision and that, on at least one occasion, he was almost

hit by a car while riding a toy jeep in the cove. Witnesses also testified that the Mother and Strouth frequently left

all three children at home without adult supervision. We conclude that, based on the evidence of violence and



                                                          6
unrest within the Mother’s home, as well as evidence of the lack of supervision in the home, the trial court properly

awarded the Father temporary custody of the parties’ two sons pending these custody proceedings. See

Gallagher v. Adkins, 1988 WL 34085 (Tenn. App. Apr. 15, 1988) (affirming awards of temporary and permanent

custody to father based, in part, on marital problems and physical abuse experienced by mother at time of

temporary custody hearing); see also Smith v. Smith, No. 03A01-9508-CH-00292,1996 WL 33177 (Tenn. App.

Jan. 30, 1996) (affirming change of custody where evidence showed lack of supervision, turmoil, and violence in

mother’s home); Gogus v. Tritschler, No. 01A01-9508-CH-00373, 1996 WL 23366 (Tenn. App. Jan. 24, 1996)

(affirming change of custody based, in part, on evidence that mother’s present husband physically abused her in

their home), perm. app. denied (Tenn. May 28, 1996); Dennis v. Dennis, 1990 WL 207392 (Tenn. App. Dec. 19,

1990) (affirming change of custody where mother had been victim of assault and battery by present husband,

mother admitted that husband had violent temper, and mother and husband had reconciledand separated twice).



         We further conclude that, in making its final custody determination, the trial court properly considered

evidence of the circumstances within the Mother’s home at the time of the temporary custody hearing, as well as

evidence of the sons’ placement with the Father while these proceedings were pending. In Gallagher v. Adkins,

1988 WL 34085 (Tenn. App. Apr. 15, 1988), the trial court awarded the father temporary custody of the parties’

son based on evidence that the mother was experiencing marital difficulties, that the son had witnessed his mother

being physically abused by her husband, and that the son appeared depressed and malnourished. Id., at **3-4.

Although the mother’s circumstances had improved significantly by the time of the final custody hearing,2 the trial

court still awarded the father permanent custody of the parties’ son based, in part, on evidence concerning the

son’s placement with the father pending the final custody hearing. Id., at *4. The son was attending school, where

he was described as a normal student and a leader. The son did well in his class work and had made many

friends. Moreover, the son had developed a good relationship with his father’s new wife and her son. Id. This

court affirmed the trial court’s decision, holding (1) that the evidence at the initial custody hearing demonstrated

a sufficient change in circumstances to trigger the trial court’s inquiry into the best interest of the parties’ son; and

(2) that the evidence at the final custody hearing supported the trial court’s finding that the son’s best interest would

be served by awarding permanent custody to the father. Id., at **3-4.




         2
          See Gallagher v. Adkins, 1988 W L 34085 , at *7 (Koch, J., concurring).

                                                           7
         In the present case, the trial court’s written opinion, filed contemporaneously with its final custody order,

reveals that the court properly conducted a thorough analysis of both the circumstances existing at the time of the

temporary custody hearing and those occurring since the initiation of these proceedings:

                             The Court has recognized that both parties have demonstrated love,
                    affection, and emotional ties with the minor children. . . . Both parents have a
                    disposition to provide materially for the minor children, although the evidence
                    appears perhaps that the father has been more conscientious in his material
                    provisions for the children.

                              The Court is also to consider the importance of continuity in the lives
                    of the children. This is a difficult issue because the case in question has been
                    pending for a lengthy period of time. Certainly the Court cannot ignore factors
                    which have occurred since the initial Order of the Court removing the children
                    from the home of the mother and placing them with the father, but for purposes
                    of the legal issue of continuity, the Court must consider the cause as of the time
                    of the original filing, and thus consider continuity of placement with the mother
                    in Memphis. Regrettably, and with all due respect to the mother, the evidence
                    both initially and presently showed a disharmonious relationship at the time of
                    the initial temporary order, and a lack of a “stable, satisfactory environment”
                    contemplated by the statute.3 The mother has very sincerely expressed to the
                    Court her regret in allowing the children to reside in the circumstances in
                    Memphis with Mr. Strouth, out of wedlock, during a time when the relationship
                    between the mother and her present husband was relatively unstable, during
                    times when she was uncertain herself as to whether she should continue the
                    relationship with Mr. Strouth, and during periods of physicalconfrontation. The
                    evidence presently shows that the home of the mother has stabilized. The
                    home of the father has been stable throughout the time of these proceedings.
                    Both parties are physically and mentally healthy. The children certainly have
                    demonstrated an ability to succeed in the school system either in Murfreesboro
                    or in Memphis. The Court has considered the preference of the oldest child,
                    and similarly has considered the fact that it is generally considered to be
                    desirable that minor siblings reside under the same roof, and not be physically
                    separated.

                             ....

                              The evidence certainly shows that both parents and stepparents are
                    hardworking professional people, capable of attaining responsible jobs. [The
                    mother] has perhaps demonstrated some lack of judgment, as previously
                    stated, which she regrets. She also has demonstrated perhaps some lack of
                    decisiveness in her current marital relationship. The evidence appears to show
                    that perhaps the father is in a better position to establish provisions for the
                    religious education of the minor children. Both stepparents appear to have
                    more advantages than disadvantages. The stepmother, a teacher, appears to
                    have a good relationship with all three of the children, and provides assistance
                    to them with their school work. The relationship of the stepfather, as previously
                    stated, is certainly strained with regard to the daughter,4 yet it appears that his
                    relationship with the two sons is a good one. Both families are struggling
                    financially, which affects their abilities to provide an environment physically for
                    the minor children. Certainly, however, it appears to the Court that the homes
                    established by both parties are very comfortable.


         3
             See T.C.A. § 36-6-10 6(3) (1996).

         4
         The custody of the parties’ daughter is not at issue in this appeal. In fairness to Mr. Strouth, however, we feel compelled to
me ntion that, in its written op inion, the trial court spe cifically fou nd that the allegations o f sex ual ab use were no t prov ed.

                                                            8
                            Consideringall of these factors, it appears to the Court that the custody
                     of the minor children should remain with the father.

The foregoing excerpts demonstrate that the trial court was fully cognizant of both the legally relevant factors in

this case and the difficulty of the decision with which it was faced. After a careful review of the record, we can

discern no basis to disturb the trial court’s ruling.



          In holding that the trial court properly considered evidence of the sons’ temporary placement in making

its final custody determination, we do not mean to imply that any temporary placement will have such legal

significance. Instead, we limit our holding to cases where, as here and in Gallagher, the temporary custody

arrangement was properly ordered after an evidentiary hearing at which the petitioner demonstrated a change in

circumstances sufficient to trigger the trial court’s best interest analysis. Gallagher v. Adkins, 1988 WL 34085, at

**3-4.5 In so limiting our holding, we are mindful that temporary custody arrangements

                     [S]hould be for the shortest duration possible and should not be used as a
                     substitute for a permanent custody decision.

                              Temporary custody should . . . be used with caution because of its
                     practical effect on permanent custody decisions. When permitted to continue
                     over a long period, temporary custody creates a “new status quo,” Plowman v.
                     Plowman, 597 A.2d 701, 706-07 (Pa. Super. Ct. 1991), and permits the
                     custodial parent to establish a track record that heightens his or her chances
                     of obtaining permanent custody. J.E.I. v. L.M.I., 314 S.E.2d 67, 72 (W. Va.
                     1984); 2 Child Custody & Visitation Law and Practice § 8.01[2][a] (John P.
                     McCahey, ed. 1992).

King v. King, No. 01A01-9110-PB-00370, 1992 WL 301303, at *2 (Tenn. App. Oct. 23, 1992). Nevertheless, this

court also has recognized that “[c]ircumstances requiring temporary custody arrangements will inevitably arise,

and therefore, trial courts should have the prerogative to make temporary custody decisions.” Id. We conclude

that the trial court appropriately exercised its prerogative when it issued the temporary custody order in this case.



          As for the parties’ arguments concerning fees and costs, we conclude that the trial court did not abuse

its discretion in requiring the Mother to pay the guardian ad litem’s fees and court costs. See McKeehan v.

McKeehan, No. 02A01-9407-CV-00165,1995 WL 695124, at *3 (Tenn. App. Jan. 11, 1996); T.R.C.P.17.03. We

also affirm the trial court’s decision to deny the Father’s request for an award of attorney’s fees. Tennessee Code

Annotated section 36-5-103(c) governs awards of attorney’s fees in proceedings relating to child support and child

custody:

          5
         But see Gallagher v. Adkins, 1988 WL 34085, at *6 (Koch, J., concurring) (opining that evidence did not provide sufficient basis
to issue tempo rary restraining orders chang ing custody to father pending final modification hearing).

                                                                   9
                          The plaintiff spouse may recover from the defendant spouse, and the
                 spouse or other person to whom the custody of the child, or children, is
                 awarded may recover from the other spouse reasonable attorneyfees incurred
                 in enforcing any decree for alimony and/or child support, or in regard to any suit
                 or action concerning the adjudication of the custody or the change of custody
                 of any child, or children, of the parties, both upon the original divorce hearing
                 and at any subsequent hearing, which fees may be fixed and allowed by the
                 court, before whom such action or proceeding is pending, in the discretion of
                 such court.

T.C.A. § 36-5-103(c) (1996).



        This statute authorizes an award of attorney’s fees to a party who successfully pursues or defends a

change of custody petition. See D v. K, 917 S.W.2d 682, 686 (Tenn. App. 1995); Gaddy v. Gaddy, 861 S.W.2d
236, 241 (Tenn. App. 1992); Akins v. Akins, 805 S.W.2d 377, 379-80 (Tenn. App. 1990); Fenley v. Fenley,

No. 03A01-9604-CH-00121, 1996 WL 469683, at *4 (Tenn. App. Aug. 19, 1996). As the Father acknowledgeson

appeal, however, a party’s right to an award of attorney’s fees under section 36-5-103(c) is not absolute. Deas v.

Deas, 774 S.W.2d 167, 169-70 (Tenn. 1989). Instead, the statute provides that such an award is within the trial

court’s discretion. T.C.A. § 36-5-103(c) (1996); see Sherrod v. Wix, 849 S.W.2d 780, 785 (Tenn. App. 1992);

Archer v. Archer, 907 S.W.2d 412, 419 (Tenn. App. 1995); Brewer v. Brewer, 869 S.W.2d 928, 936 (Tenn. App.

1993); see also Florian v. Edenfield, No. 03A01-9406-CV-00217, 1996 WL 310018, at *5 (Tenn. App. June 11,

1996) (holding that prevailing party in child modification proceeding is not “entitled” to award of attorney’s fees

because such award lies within trial court’s discretion). The trial court’s award of attorney’s fees, or denial of an

award, need only be just and equitable under the circumstances. Sherrod v. Wix, 849 S.W.2d at 785.



         We conclude that the trial court did not abuse its discretion in denying the Father’s request for attorney’s

fees in this case. These custody proceedings have now lasted for over two and one-half years, during which both

parties have incurred substantial legal fees. According to his counsel’s affidavit, for example, the Father’s

anticipated legal fees through the final custody hearing totaled over $11,000. The Mother estimated her attorney’s

fees to be about $20,000. The evidence at the final custody hearing revealed that both parties have a limited ability

to pay their own attorney’s fees, never mind the other party’s fees. We recognize that ability to pay is not the

determinative factor for an award of attorney’s fees under section 36-5-103(c). Sherrod v. Wix, 849 S.W.2d at 785.

Under the circumstances of this case, however, we hold that the trial court’s decision to require each party to pay

its own attorney’s fees was just and equitable. See Archer v. Archer, 907 S.W.2d 412, 419 (Tenn. App. 1995)




                                                         10
(denying award of attorney’s fees under section 36-5-103(c) where neither party appeared able to afford its own

attorney’s fees). We likewise deny the Father’s request for an award of attorney’s fees on appeal.



         We agree, however, with the Father’s contention that he is entitled to child support retroactive from

October 5, 1995, the date he filed his motion for temporary child support. Both parents have an equal and joint

obligation to support their minor children. Merrill v. Merrill, 216 S.W.2d 705, 706 (Tenn. 1948); Allison v. Allison,

638 S.W.2d 394, 396 (Tenn. App. 1982); Atchley v. Atchley, 194 S.W.2d 252, 253 (Tenn. App. 1945). This

obligation exists even if an order awarding child support has not yet been entered. Roble v. Roble, 295 S.W.2d
817, 818 (Tenn. App. 1956). Accordingly, we modify the trial court’s judgment to provide that the Mother’s child

support obligation shall be effective as of October 5, 1995. See Archer v. Archer, 907 S.W.2d 412, 418 (Tenn.

App. 1995). In making this modification, we distinguish this case from cases involving the modification of a

parent’s child support obligation, wherein the trial court has the discretion to order the modification effective as of

the date of the modification petition, the date of the final hearing, or any appropriate date in between. See

Gonsalves v. Roberts, 905 S.W.2d 931, 932 (Tenn. 1995); Brown v. Heggie, 876 S.W.2d 98, 100 (Tenn. App.

1993); Natelson v. Natelson, No. 03A01-9505-CH-00156, 1995 WL 699968, at *3 (Tenn. App. Nov. 29, 1995);

Presson v. Presson, No. 03A01-9312-CV-00452, 1994 WL 446894, at *7 (Tenn. App. Aug. 19, 1994); Elkins v.

Elkins, No. 02A01-9203-CH-00061, 1992 WL 340747, at *4 (Tenn. App. Nov. 24, 1992); see also T.C.A.

§ 36-5-101(a)(5) (1996). In modification proceedings, the non-custodial parent is required by a previous court

order to make at least some payment toward his or her support obligation during the pendency of the proceedings.



         With the exception of the foregoing modification, the trial court’s judgment is hereby affirmed. This cause

is remanded for the trial court to determine the additional amount of retroactive child support to which the Father

is entitled and for further proceedings consistent with this opinion. Costs of this appeal are taxed to Appellant, for

which execution may issue if necessary.




                                                                                  HIGHERS, J.



CONCUR:



                                                          11
CRAWFORD, P.J., W.S.




LILLARD, J.




                       12